DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments (filed 04/12/2022) against the current applicability of Leong et al. (US 8,912,447 B2) IVO Keist et al. (US 2015/0016144 A1) are compelling in light of the current amendment to claim 1. The Examiner considered adding a third prior art reference, to Nishimura (US 8,263,211 B2); however, there is no apparent rationale for combination of those three references, and it is further evident that Leong appears to only consider forming a device with a haptic actuator or a capacitive sensor, explicitly recited as one being chosen over the other, rather than formed for use in conjunction with one another. Further, Leong does not disclose, teach or imply the injection mold with a moveable support pad having any of the features described in claim 1. 
In Keist, it is evident that the lower portion having convex portion representing support pad (29) is not in contact with any portion of the layer of haptic actuators such that a thickness is left free between the interface film and the lower portion of the injection mold outside of the support pad, and injecting a plastic material in to the free thickness while the movable support pad is in contact with the interface film. Instead there is an open gap at all of the support pad where plastic is injected and no free space left afterward.
Nishimura does not cure all of those deficiencies, and apparently does not consider a method including formation of a technical film including a layer of haptic actuators and a layer of capacitive sensors. As mentioned above, there is no rationale for combining the teachings of this reference with those of Leong and Keist. Such a combination rejection would improperly rely upon hindsight reasoning, rather than demonstrating an obvious solution to a long felt need.
Haag et al. (US 8,198,979 B2) and Moncrieff (US 2012/0314380 A1) both disclose related methods of manufacture but do not improve over the teachings of the above mentioned references and do not cure those deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729